Citation Nr: 1209346	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic residuals of spinal meningitis.

2.  Entitlement to service connection for chronic residuals of spinal meningitis.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran has only contended that service connection for peripheral neuropathy of his lower extremities is warranted because such a disability is the result of his service-connected diabetes mellitus, type II.  As he has only expressed a desire to pursue this service connection claim on a secondary basis, the Board has characterized this issue as is set forth on the title page of this decision and will address this claim on a secondary basis only.  


FINDINGS OF FACT

1.  By unappealed September 1968 decision, the RO in Los Angeles, California denied service connection for chronic residuals of spinal meningitis.  

2.  Evidence received after the September 1968 denial of service connection for chronic residuals of spinal meningitis relates to unestablished facts necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim of service connection for chronic residuals of spinal meningitis. 

3.  At no time during the appeal period have chronic residuals of spinal meningitis been diagnosed.  

4.  At no time during the appeal period has peripheral neuropathy of the lower extremities confirmed by objective medical evidence been diagnosed.  


CONCLUSIONS OF LAW

1.  The RO's September 1968 denial of service connection for chronic residuals of spinal meningitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final September 1968 rating action is new and material, and the claim for service connection for chronic residuals of spinal meningitis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  Chronic residuals of spinal meningitis were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Peripheral neuropathy of the lower extremities is not proximately due to, or the result of, the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the new and material evidence issue, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for chronic residuals of spinal meningitis, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

As for the service connection issues adjudicated herein, a pre-decisional notice letter in December 2007 complied with VA's duty to notify the Veteran with regards to the issues adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations/ opinions with respect to the issues on appeal were obtained in April 2008 (both issues), August 2009 (spinal meningitis), and October 2009, with a December 2009 addendum (peripheral neuropathy).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  New & Material

Service connection for chronic residuals of spinal meningitis was initially denied in September 1968 because the evidence did not show that the Veteran currently had spinal meningitis.  In other words, evidence of record did not reflect a current disability.  After receiving notice of the September 1968 decision, the Veteran did not initiate an appeal of the denial of that issue.  [The Board observes that, in an October 2001 rating decision, service connection for arthritis as secondary to spinal meningitis was denied.  The basis of that denial was that service connection had not been granted for chronic residuals of spinal meningitis and that therefore any further consideration of the issue of entitlement to service connection for arthritis of multiple joints, as secondary to a service-connected disability (e.g., chronic residuals of spinal meningitis) was moot.  Accordingly, the October 2001 determination is not pertinent to the Veteran's current appeal.]  

Later, in December 2007, the Veteran applied to have his claim reopened.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the September 1968 rating decision consisted of the Veteran's STRs and the Veteran's contentions.  The Veteran's STRs show that he was hospitalized in April 1967 with a one day history of headaches, fever, chills and generalized muscle aches.  He had a temperature of 105.2 degrees.  One of the clinical records indicates that the Veteran was admitted for "flu syndrome" and "observe[ed] for meningococcal disease."  A spinal tap was performed, and the Veteran was admitted with possible meningococcal meningitis.  The Veteran's discharge diagnoses were observation for meningococcemia-not confirmed and for bacterial septicemia-organism undetermined.  The Veteran was discharged to active duty.  An examination in August 1967 revealed all clinically normal systems.  The Veteran's separation examination in September 1968 also revealed all clinically normal systems.  

Thus, at the time of the denial of the claim for service connection for chronic residuals of spinal meningitis in September 1968, the claims folder contained no competent evidence of a current disability.  Thus, the RO, in September 1968, denied the claim of service connection for this disability.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the September 1968 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  Here, new evidence received after September 1968 rating decision but prior to the current 2007 claim includes VA examination and outpatient treatment records which fail to show residual complications of spinal meningitis.  Also, in a statement to his congressional representative (which was received in August 2002), the Veteran referenced health problems associated with spinal meningitis.  As these documents do not reflect competent and credible evidence of chronic residuals of spinal meningitis, they cannot be considered to reflect new and material evidence.  Therefore, the September 1968 rating decision is final.  

The relevant evidence received since the September 1968 denial consists of VA treatment records dated through January 2010, VA examinations dated in April 2008 and August 2009, and the Veteran's contentions.  The Veteran was diagnosed with spinal meningitis at the April 2008 VA examination.  A record dated in April 2009 from the Veteran's VA physician shows that he had recurrent low back pain, neck pain and knee pain, which was due to spinal meningitis residuals.  The Veteran's contentions indicate that he has experienced headaches along with chronic low back, neck, and right knee pain since having spinal meningitis in service.  See, e.g., December 2007 claim.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied service connection claim-namely that the Veteran may have chronic residuals of spinal meningitis.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, the Veteran has provided lay evidence regarding the onset of his joint pain following the spinal meningitis in service and of a continuity of pertinent symptomatology since service.  This additional evidence is also both new and material.  

Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.  Further, as the RO has adjudicated the underlying issue of entitlement to service connection for chronic residuals of spinal meningitis, the Veteran will not be prejudiced by the Board's adjudication of the de novo claim below.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

		1.  Chronic Residuals of Spinal Meningitis

The Veteran contends that he has chronic residuals of spinal meningitis, to include headaches and chronic low back, neck, and right knee pain.  See December 2007 claim.  According to his STRs, he was hospitalized in April 1967 with a one day history of headaches, fever, chills and generalized muscle aches.  He had a temperature of 105.2 degrees.  One of the clinical records indicates that the Veteran was admitted as "flu syndrome" and "observe for meningococcal disease."  A spinal tap was performed, and the Veteran was admitted with possible meningococcal meningitis.  The Veteran's discharge diagnoses were observation for meningococcemia-not confirmed and bacterial septicemia-organism undetermined.  The Veteran was discharged to active duty.  An examination in August 1967 revealed all clinically normal systems.  The Veteran's separation examination in September 1968 also revealed all clinically normal systems.  Spinal meningitis in April 1967 was noted.  

At a VA examination in August 2001 in connection with his claim for service connection for arthritis secondary to spinal meningitis, the Veteran reported that he was hospitalized for three months in service.  The examiner opined that the Veteran's joint pain was not secondary to his spinal meningitis.  The opinion was based on a review of medical literature.  Private treatment records dated from January 2002 to May 2002 shows that the Veteran has arthritis of the neck and lower back.  

A statement from the Veteran's mother received in November 2004 indicates that, when the Veteran was hospitalized in service, she was notified that he was seriously ill with spinal meningitis and not expected to survive.  She also indicated that there were three other servicemen in the Veteran's room with spinal meningitis who did not survive.  A letter from the Veteran's ex-wife also received in November 2004 shows that he was treated for spinal meningitis in service.  

The Veteran was afforded a VA examination in April 2008.  At that time, he reported that his meningitis had improved since service and that he was receiving no current treatment.  Following examination, the Veteran was diagnosed with meningitis.  However, specific problems associated with meningitis were not identified.  In this regard, the Board observes that the Veteran reported to the examiner that he had degenerative joint disease caused by meningitis.  An April 2009 letter from the Veteran's VA physician revealed that the Veteran had a history of spinal meningitis when he was in service.  He still had recurrent low back pain, neck pain, and knee pain, which was due to spinal meningitis residuals.  The Veteran's medical record had been reviewed.  None of the Veteran's post-service medical records other than the April 2009 letter reveal any residuals associated with spinal meningitis.

The Veteran was afforded a second VA examination in August 2009.  The examiner noted the Veteran's pertinent service history, including that he was hospitalized for about two weeks without further residuals and that after two weeks of convalescent leave, the Veteran was not seen for any problems or return medical visits.  After an exhaustive examination, the Veteran was diagnosed with cervical and lumbar degenerative disc disease and bilateral knee degenerative joint disease.  

The examiner opined that no evidence could be found of any residuals that could be connected with the unconfirmed diagnosis of spinal meningitis from 1967.  It appeared that the Veteran was seen and treated in a timely manner for his illness.  The hospital records did not confirm meningitis.  There was an impression of "flu syndrome."  The Veteran was observed for 14 days and found to be without any complaints or residuals of that flu syndrome and went about his life for many years until the arthritis came about.  He had a history of gout, which can cause joint pain; osteoarthritis in multiple sites; and degenerative joint disease and degenerative disc disease of the cervical and lumbar spine, which do explain his pain but are not related to the flu/non-confirmed meningitis of 1967.  Other diagnosis that was in his chart included diabetes with diabetic neuropathy.  There was no diagnosis of headaches in his present record.  The examiner indicated doing exhaustive literature research as well as a discussion with a neurologist and the Veteran's primary care physician and neither of them could give the examiner the etiology of any connection to his present arthritis complaints and the non-confirmed meningitis.  His primary care physician could not explain that connection, and the neurologist simply stated "NO WAY" (emphasis in original).

Based on a review of the evidence, the Board finds that service connection for chronic residuals of spinal meningitis is not warranted.  Initially, the Board observes that the evidence is not clear that the Veteran did in fact have spinal meningitis in service.  The pertinent STRs show that the Veteran was admitted with "flu syndrome" and for "observ[ation] . . . for meningococcal disease."  His discharge summary from the hospital shows that he was diagnosed with meningococcemia-not confirmed and bacterial septicemia-organism undetermined.  The Board acknowledges the Veteran's mother's statement that the Veteran was ill in service.  However, the contemporaneous service records fail to show a confirmed diagnosis of spinal meningitis.

Even if the Veteran did have spinal meningitis in service, the Board finds that the evidence does not support a finding of a diagnosis of chronic residuals of spinal meningitis during the current appeal period.  Although post-service records show that the Veteran has diagnoses of arthritis in his neck, back, and knees, his pertinent treatment records fail to show that they are residuals of spinal meningitis.  The competent medical evidence of record fails to show that the Veteran has been diagnosed with any disorder that is a residual of spinal meningitis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich at 1332 (1997).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of confirmed residuals of spinal meningitis at any time during the appeal period.  

In reaching this conclusion, the Board acknowledges the April 2009 letter from the Veteran's VA physician indicating that his recurrent low back pain, neck pain, and right knee pain are due to spinal meningitis.  However, the Board finds this opinion to lack probative value compared to the August 2009 VA examiner's opinion.  No rationale to support such opinion was provided.  The August 2009 examiner indicated that his opinion was based upon exhaustive literature research as well as a discussion with a neurologist and the Veteran's primary care physician.  Since the August 2009 examiner's opinion is supported by a rationale as opposed to the April 2009 physician's opinion, the Board finds the August 2009 examiner's opinion to be more probative.  As such, the evidence fails to show that the Veteran has any residuals associated with spinal meningitis.  

The Board's finding is further supported by the absence of any complaints until the August 2001 VA examination, over three decades after the Veteran was discharged from service.  In this regard, the Board observes that the Veteran's STRs for his hospitalization fail to show that he had any residuals following his hospitalization.  

Furthermore, although the Veteran's September 1968 separation examination noted spinal meningitis, the examination revealed all clinically normal symptoms.  No residual disability was diagnosed at that time.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any objective evidence of complaints, symptoms, or findings that the Veteran believes to be associated with spinal meningitis for more than three decades between the period of active service and his claim for service connection is itself evidence which tends to show that the Veteran does not have any residuals from spinal meningitis.  

The Board acknowledges the Veteran's belief that he chronic residuals of spinal meningitis that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of residuals of spinal meningitis.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of spinal meningitis.  At no time since the Veteran filed his claim for service connection for residuals of spinal meningitis in December 2007 has a confirmed objective diagnosis of residuals of spinal meningitis been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for residuals of spinal meningitis, is denied.  See 38 U.S.C.A §5107.  

		2.  Peripheral Neuropathy of the Lower Extremities

The Veteran contends that he has peripheral neuropathy of his lower extremities that is secondary to his service-connected diabetes mellitus, type II.  According to post-service medical records reported in an October 2009 examination report, the Veteran first complained of pain/numbness in his left leg and foot in April 2002.  [The Board observes that such treatment record is not in the claims file.  However, as there is no indication that the VA examiner is not credible or competent in reporting what an April 2002 record said, a remand to obtain such treatment record is not necessary.]  The October 2009 examiner also reported that the Veteran fractured his left leg in December 2004.  A record dated in May 2006 shows that the Veteran had a portion of his left leg amputated--the Veteran indicated having his leg amputated about 12 inches below the knee.  See September 2008 notice of disagreement.  In June 2007, the Veteran complained of occasional numbness on the plantar surface on the right foot.  He also reported having numbness and tingling sensations involving his right foot for the last five to six years at an electromyography (EMG) test in April 2008.  He noted his history of diabetes mellitus, type II.  The EMG impression was normal electrodiagnostic study of the right lower extremity.  

The Veteran was afforded a VA examination in April 2008.  At that time, he reported that the onset of his subjective peripheral neuropathy was in 2002.  His symptoms included numbness, paresthesias, and dyesthesias.  Motor examination revealed no motor function impairments.  The Veteran had decreased muscle strength in his left upper and right lower extremities.  Sensory examination was normal.  Bilateral knee reflexes were 1+; right ankle reflex was 1+; and right plantar flexion was normal.  There was no muscle atrophy; abnormal muscle tone or bulk; tremors, tics, or other abnormal movements; and no affected joint functions.  The Veteran had a slight antalgic gait due to his left below the knee amputation.  The examiner opined that the Veteran did not have any objective evidence of polyneuropathy.

At the August 2009 VA examination for his spinal meningitis, the Veteran was shown to have decreased light touch under the pads of the toes of his right foot.  He reported that his toes were numb all the time on the bottom pads.  The toes were warm to touch; hair was present; and nails were only slightly dystrophic.  Muscle tone was normal, and there was no atrophy.  Knee and ankle jerk reflexes were 2+.  Right plantar flexion reflex was normal.  

The Veteran was afforded a second VA examination in October 2009.  The examiner reviewed his pertinent medical history.  The Veteran complained of pain and numbness on the plantar aspect of his toes, which he had had for five years or more.  He denied numbness, tingling, and weakness in his upper extremities.  Examination revealed normal skin and pulses.  He had right flatfoot, hammertoes, and arthritic nodules in his right tarsophalangeal joints.  There was marked, tender thickening of the soft tissue between the right and fourth toes consistent with Morton metatarsalgia.  The left below the knee amputation stump was well-healed.  There was decreased sensation to pinprick and absent sensation to light touch over the distal right toes both plantar and dorsal surfaces.  There was no weakness or difficulty with inversion, eversion, dorsiflexion or plantar flexion.  Deep tendon reflexes were normal of 2+ throughout his extremities.  Right plantar flexion was normal.  

Motor examination testing revealed active movement against full resistance throughout his extremities.  Alternating light touch/pinprick testing was normal throughout his extremities.  An EMG revealed a minimally abnormal study; there were findings consistent with mild lumbar stenosis.  The examiner opined that there was no convincing evidence of a generalized peripheral neuropathy such as might be caused by diabetes.  In addition, the Veteran had mild flatfoot, hammertoe deformity, and Morton metatarsalgia.  The Morton metatarsalgia was associated with the tingling, toe cramping, and sharp shooting or burning pains in the ball of the foot.  A diabetic shoe with wide toe box, orthotics, or metatarsal pads was suggested.

A VA treatment record dated in November 2009 reveals that the Veteran had a normal diabetic visual, sensory and pedal pulse foot examination.  A letter from the Veteran's VA physician dated in December 2009 indicates that the Veteran had neuropathy of both feet, which was caused by diabetes.  An addendum medical opinion from the October 2009 examiner was obtained in December 2009.  The examiner noted reviewing the October 2009 EMG study; the November 2009 treatment record; and the December 2009 letter.  The examiner opined that there was no present medical diagnosis shown on examination that could be attributed to the Veteran's claim for service connection for peripheral neuropathy of his lower extremities on a secondary basis.  The Veteran's symptoms of tingling, toe cramping, and pains in the ball of the foot were entirely explained by his metatarsalgia, flatfoot, and right hammertoe deformity. 

Based on a review of the evidence, the Board finds that service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected diabetes mellitus, type II, is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a current peripheral neuropathy disability.  Although the Veteran has been shown to have complaints of pain, toe cramping, tingling, and numbness, none of his pertinent post-service treatment records show a confirmed diagnosis of peripheral neuropathy.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of peripheral neuropathy of the lower extremities at any time during the appeal period.  

In reaching this conclusion, the Board acknowledges the December 2009 letter from the Veteran's VA physician indicating that he does have neuropathy secondary to his diabetes mellitus, type II.  However, the Board finds this opinion to lack probative value.  No objective medical evidence, or a rationale to support such diagnosis, was provided.  In this case, EMG studies in April 2008 and October 2009 both failed to reveal peripheral neuropathy.  Moreover, the November 2009 treatment record shows that the Veteran had a normal diabetic foot examination.  In this case, the objective medical evidence of record, to include physical examinations and EMG studies, fails to show that the Veteran has a confirmed diagnosis of peripheral neuropathy of his lower extremities.  VA examinations in April 2008 and October 2009 both failed to reveal an objective diagnosis of peripheral neuropathy.  Rather, the October 2009 examiner opined that the Veteran's complaints were related to metatarsalgia, flatfoot, and right hammertoe deformity.  As such, service connection for peripheral neuropathy of the lower extremities is not warranted.

The Board acknowledges the Veteran's belief that he has peripheral neuropathy of his lower extremities that is secondary to his service-connected diabetes mellitus, type II.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of peripheral neuropathy.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2011).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of his lower extremities, as secondary to the service-connected diabetes mellitus, type II.  At no time since the Veteran filed his claim for service connection for peripheral neuropathy of his lower extremities in December 2007 has a confirmed objective diagnosis of peripheral neuropathy been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a peripheral neuropathy of his lower extremities, as secondary to the service-connected diabetes mellitus, type II, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

New and material sufficient to reopen a previously denied claim for service connection for chronic residuals of spinal meningitis having been received, the appeal is granted to this extent only.  

Entitlement to service connection for chronic residuals of spinal meningitis is denied.  

Entitlement to service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected diabetes mellitus, type II, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


